Citation Nr: 0405768	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date, prior to September 5, 
1990, for a total disability rating for compensation purposes 
based on individual unemployability (TDIU).

2.  Entitlement to a retroactive payment of a TDIU to 
September 5, 1990 calculated at the rate in effect in March 
2002.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from October 1986 to 
November 1988.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran did not appeal a July 1989 decision wherein 
the RO denied entitlement to service connection for a 
psychiatric disorder.

2.  Pursuant to a decision in March 1995 wherein the Board 
granted entitlement to service connection for a psychiatric 
disorder, the RO in June 1995 established an effective date 
of September 5, 1990; the date an application to reopen the 
claim was received. 

3.  The decision in July 1997 wherein the Board denied 
entitlement to an effective date, prior to September 5, 1990, 
for a psychiatric disorder was affirmed on appeal in a court 
of competent jurisdiction.

4.  The veteran initiated an appeal of a rating decision in 
October 1996 wherein the RO granted entitlement to a TDIU due 
to a psychiatric disorder effective from August 20, 1996; on 
review in March 2002 the RO awarded a TDIU from September 5, 
1990. 

4.  The RO calculated the retroactive TDIU award based on the 
applicable rate under 38 U.S.C.A. § 1114(j) for each period 
payable from September 5, 1990.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a retroactive payment of 
a TDIU to September 5, 1990 calculated at the rate in effect 
in March 2002 are not met as a matter of law.  38 U.S.C.A. §§ 
501, 5109A (West 2002); 38 C.F.R. §§ 3.105 3.385, 3.655 
(2003) Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for an effective date, prior to September 5, 
1990, for a TDIU are not met as a matter of law.  38 U.S.C.A. 
§§ 501, 5108, 5110, 5111, 7111 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 20.1400 (2003) Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran filed her initial VA claim 
for service connection for a nervous disorder in January 
1989.  She had been separated from the military service in 
November 1988.  The RO in July 1989 denied the original claim 
and provided her with notice of the decision.  On September 
5, 1990 the RO received her application for service 
connection of a "mental disorder" and issued a decision in 
December 1990 wherein it denied the application to reopen the 
claim.  The veteran brought an appeal to the Board.  The 
Board in a June 1993 decision found the evidence received 
with the September 1990 application was sufficient to reopen 
the claim and then remanded the matter for a determination on 
the merits.  

The case was returned to the Board and in a March 1995 
decision the Board granted service connection for a 
psychiatric disorder identified as a multiple personality 
disorder.  The RO implemented this decision in June 1995 when 
it assigned a 0 percent rating effective September 5, 1990.  
The veteran disagreed with the initial rating and the RO in 
July 1996 granted a 70 percent evaluation from September 5, 
1990 for the psychiatric disorder that it identified as 
dissociative identity disorder. 

The veteran disagreed with the effective date arguing that 
her eligibility for benefits should be from January 1989.  In 
the notice of disagreement, received August 20, 1996, she 
also requested consideration for a TDIU.  The veteran 
perfected an appeal for an earlier effective date for service 
connection.  The Board issued a decision in July 1997 wherein 
it denied an effective date prior to September 5, 1990.  The 
Board decision was affirmed on appeal.  See Melton v. West, 
13 Vet. App. 442 (2000).  

As for the pending claim for a TDIU, the record shows that RO 
issued a rating decision in October 1996 wherein it granted a 
TDIU from August 20, 1996.  The RO provided notice to the 
veteran in October 1996 that advised her of the amount of her 
monthly award and the effective date of payment.  
Disagreement with the effective date for the TDIU was made 
known to the RO through the July 1997 Board decision.  The RO 
in March 2002 had the opportunity to review this matter and 
awarded an effective date of September 5, 1990 for the TDIU 
rating.

The RO notice letter in March 2002 advised the appellant of 
the retroactive award and the annual rate payable for the 
period at issue beginning in October 1990.  In correspondence 
to the RO in June 2002 and February 2003 the appellant, 
through her representative, challenged the effective date for 
the TDIU rating and the calculation of the retroactive award, 
respectively.


Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).


Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. (a) Unless 
specifically provided. On basis of facts found. (k) Error 
(Sec. 3.105). Date from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision. (q) New and material evidence (Sec. 
3.156)--(1) Other than service department records--(i) 
Received within appeal period or prior to appellate decision. 
The effective date will be as though the former decision had 
not been rendered. See Secs. 20.1103, 20.1104 and 
20.1304(b)(1) of this chapter. (ii) Received after final 
disallowance. Date of receipt of new claim or date 
entitlement arose, whichever is later. (2) Service department 
records. To agree with evaluation (since it is considered 
these records were lost or mislaid) or date of receipt of 
claim on which prior evaluation was made, whichever is later, 
subject to rules on original claims filed within 1 year after 
separation from service. See paragraph (g) of this section as 
to correction of military records.(r) Reopened claims. (Secs. 
3.109, 3.156, 3.157, 3.160(e)) Date of receipt of claim or 
date entitlement arose, whichever is later, except as 
provided in Sec. 20.1304(b)(1) of this chapter.  38 C.F.R. 
§ 3.400.

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g).

(a) A decision by the Secretary under this chapter is subject 
to revision on the grounds of clear and unmistakable error.  

If evidence establishes the error, the prior decision shall 
be reversed or revised. (b) For the purposes of authorizing 
benefits, a rating or other adjudicative decision that 
constitutes a reversal or revision of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the decision had been made on the date of the prior 
decision. (c) Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Secretary on the Secretary's own motion or upon request of 
the claimant. (d) A request for revision of a decision of the 
Secretary based on clear and unmistakable error may be made 
at any time after that decision is made. (e) Such a request 
shall be submitted to the Secretary and shall be decided in 
the same manner as any other claim.  38 U.S.C.A. § 5109A

(a) A decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised. (b) For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of clear and unmistakable error has the 
same effect as if the decision had been made on the date of 
the prior decision. (c) Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on the Board's own motion or upon request of the 
claimant. (d) A request for revision of a decision of the 
Board based on clear and unmistakable error may be made at 
any time after that decision is made. (e) Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary. (f) A claim filed with the Secretary that requests 
reversal or revision of a previous Board decision due to 
clear and unmistakable error shall be considered to be a 
request to the Board under this section, and the Secretary 
shall promptly transmit any such request to the Board for its 
consideration under this section.  38 U.S.C.A. § 7111.

Review to determine whether clear and unmistakable error 
exists in a final Board decision may be initiated by the 
Board, on its own motion, or by a party to that decision (as 
the term ``party'' is defined in Rule 1401(b) (Sec. 
20.1401(b) of this part) in accordance with Rule 1404 (Sec. 
20.1404 of this part). 



(b) All final Board decisions are subject to revision under 
this subpart except: (1) Decisions on issues which have been 
appealed to and decided by a court of competent jurisdiction; 
and (2) Decisions on issues which have subsequently been 
decided by a court of competent jurisdiction.  38 C.F.R. 
§ 20.1400.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error. Where 
evidence establishes such error, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision. 
Except as provided in paragraphs (d) and (e) of this section, 
where an award is reduced or discontinued because of 
administrative error or error in judgment, the provisions of 
Sec. 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

(a) Notwithstanding section 5110 of this title or any other 
provision of law and except as provided in subsection (c) of 
this section, payment of monetary benefits based on an award 
or an increased award of compensation, dependency and 
indemnity compensation, or pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective as provided under section 
5110 of this title or such other provision of law.

(b)(1) Except as provided in paragraph (2) of this 
subsection, during the period between the effective date of 
an award or increased award as provided under section 5110 of 
this title or other provision of law and the commencement of 
the period of payment based on such award as provided under 
subsection (a) of this section, an individual entitled to 
receive monetary benefits shall be deemed to be in receipt of 
such benefits for the purpose of all laws administered by the 
Secretary. 

(2) If any person who is in receipt of retired or retirement 
pay would also be eligible to receive compensation or pension 
upon the filing of a waiver of such pay in accordance with 
section 5305 of this title, such waiver shall not become 
effective until the first day of the month following the 
month in which such waiver is filed, and nothing in this 
section shall prohibit the receipt of retired or retirement 
pay for any period before such effective date.

(c)(1) This section shall apply to payments made pursuant to 
section 5310 of this title only if the monthly amount of 
dependency and indemnity compensation or pension payable to 
the surviving spouse is greater than the amount of 
compensation or pension the veteran would have received, but 
for such veteran's death, for the month in which such 
veteran's death occurred. (2) In the case of a temporary 
increase in compensation for hospitalization or treatment 
where such hospitalization or treatment commences and 
terminates within the same calendar month, the period of 
payment shall commence on the first day of such month.

(d) For the purposes of this section, the term ''award or 
increased award'' means - (1) an original or reopened award; 
or (2) an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 U.S.C.A. § 5111.

(a) The Secretary has authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the Department and are consistent 
with those laws, including -(1) regulations with respect to 
the nature and extent of proof and evidence and the method of 
taking and furnishing them in order to establish the right to 
benefits under such laws; (2) the forms of application by 
claimants under such laws; (3) the methods of making 
investigations and medical examinations; and (4) the manner 
and form of adjudications and awards. (b) Any rule, 
regulation, guideline, or other published interpretation or 
order (and any amendment thereto) issued pursuant to the 
authority granted by this section or any other provision of 
this title shall contain citations to the particular section 
or sections of statutory law or other legal authority upon 
which such issuance is based.  

The citation to the authority shall appear immediately 
following each substantive provision of the issuance. (c) In 
applying section 552(a)(1) of title 5 to the Department, the 
Secretary shall ensure that subparagraphs (C), (D), and (E) 
of that section are complied with, particularly with respect 
to opinions and interpretations of the General Counsel. (d) 
The provisions of section 553 of title 5 shall apply, without 
regard to subsection (a)(2) of that section, to matters 
relating to loans, grants, or benefits under a law 
administered by the Secretary.  38 U.S.C.A. § 501. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  


VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).   

VA has published implementing regulations now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  The VCAA would be clearly applicable to this pending 
claim if the effective date of the new law were the sole 
consideration.  However, though seemly ubiquitous in its 
application this case presents one of the judicially 
recognized exceptions.  Here the extant law regarding 
effective dates for TDIU benefits and compensation in general 
control the appellant's situation and no amount of assistance 
or additional notice from VA will change the outcome.  See 
generally, Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding that statutory interpretation questions not affected 
by enactment of VCAA).  See also Kane v. Principi, 17 Vet. 
App. 103 (2003) (extending nonapplication to regulatory 
interpretation questions).  See also Sabonis v. Brown, 6 Vet. 
App. 426 (1994). Further, appellant's counsel does not argue 
that any beneficality would result through its application.  
Williams (Shirley) v. Principi, 15 Vet. App. 189, 199 (2001) 
(en banc).  Thus with no outstanding duty to notify and/or to 
assist, the Board turns to an evaluation of the claims on the 
merits.


Earlier Effective Date & Amount 
of a Retroactive Compensation Award

Simply stated the appellant argues that the rate payable 
under 38 U.S.C.A. § 1114(j) should be calculated at the 
highest applicable rate for the entire period of the 
retroactive entitlement in light of the "plain language" of 
the statute.  

In essence the retroactive payment should not take into 
account the applicable annual legislative increases that 
adjust the rate for a TDIU then in effect because the 
appellant was not rated totally disabled until a later date.  
Counsel apparently argues the TDIU rate payable in March 2002 
should be applied retroactively for each year to 1990.   

As for the effective date of entitlement to the TDIU rate 
counsel argues that 38 C.F.R. § 3.400(q)(1)(ii) and (r) are 
invalid, as they exceed the plain language of 38 U.S.C.A. 
§ 5110(a) and as they conflict with the plain language of 
section 5110(a) they are an unlawful exercise of the 
Secretary's authority.  In sum counsel argues that the 
statute does not limit the assignment of the effective date 
to the date of reopened claim and that the proper result 
would permit an effective date in January 1989.  

As for the argument of an erroneously calculated rate for the 
retroactive TDIU payment, the Board will rely on the 
reasoning in Sandstrom v. Principi, 16 Vet. App. 481 (2002); 
affirmed, Sandstrom v. Principi, No. 03-7005 (Fed. Cir. Feb. 
20, 2004), and deny the claim since the principles on which 
the claim was decided is equally applicable here.  In 
essence, the appellant seeks to have the Board waive the rule 
that payments of money from the federal treasury are limited 
to those authorized by statute and inherent sovereign 
immunity.  The United States Court of Appeals for the Federal 
Circuit (CAFC) in Sandstrom rejected the argument that a 
retroactive award of special monthly compensation benefits 
calculated based on annual rates as adjusted by cost-of-
living allowances was erroneous.  See also Smith v. Gober, 14 
Vet. App. 227 (2000) and Smith v. Principi, 281 F.3d. 1384 
(Fed. Cir. 2002). 

There is essentially no difference from the standpoint of 
calculating the retroactive payment between the "if and 
while...rated" provision in section 1114 and the "same 
effect" language in section 5109A at issue in Sandstrom 
where the retroactive award was based on error in a prior 
decision.  The appellant has not directed the Board to legal 
authority supporting payment of anything more than the annual 
adjusted rate of compensation for the entire period.  



To apply the highest adjusted rate to the entire period 
covered by the award would be the same effect as a request 
for interest with neither being provided for by law.  See 
Sandstrom, 16 Vet. App. at 485 quoting Blake v. Califano, 626 
F.2d 891, 894-95 (D.C. Cir. 1980). 

If the initial RO decision regarding whether the effective 
date had been correct, the veteran would have been entitled 
to no more than if there had been clear and unmistakable 
error since in that instance the entitlement would flow as if 
the prior decision had been correctly made.  Thus, the 
appellant would have been entitled to the amount of the 
1114(j) rating under the statute then in effect.  

To the extent the present situation is distinguishable from 
Sandstrom, any difference is unavailing from the standpoint 
of the correct application of law and principles of statutory 
construction.  In the case at hand, the veteran was entitled 
to the amount provided by statute for each month in question.  
The no interest rule cannot be avoided by "devising a new 
name for an old institution".  See Sandstrom, 16 Vet. App. 
at 486-87 (Kramer, J. concurring) quoting at 487 Library of 
Congress v. Shaw, 478 U.S. 310, 321 (1986). 

Turning to the effective date for compensation, counsel 
argues that compensation should flow from January 1989 rather 
than September 1990.  The appellant's argument grounded in 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 has been considered 
and rejected in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  Therein the CAFC concluded that, any ambiguity 
notwithstanding, the expressed provisions for setting an 
effective date prior to the date of reopened claim in 
circumstances of government inattention or error and not in 
situations outside of government control was not 
unreasonable.  See for example Sears, 349 F.3d at 1331-32 
discussing sections 3.400(k) and (q)(2) versus (q)(1)(ii) and 
(r) and the reasonableness of the regulation even though 
arguably operating inconsistently with pro-claimant policy 
underlying the statute.  

The Board feels it should point out to appellant's counsel 
that applicable law and regulations provide there can be no 
earlier effective date than September 5, 1990 in this case.  
Although counsel is correct that there has not been a prior 
final determination on the effective date for a TDIU, 
compensation in any event cannot be paid earlier than 
entitlement is established or the disability supporting the 
TDIU.  The operation of section 5111 together with sections 
5108, 5110 and 3.400 precludes an earlier date for payment of 
compensation earlier than October 1, 1990.  

Moreover, the Board decision denying an effective date 
earlier than September 5, 1990 for service connection of a 
psychiatric disorder, the veteran's only service-connected 
disability, was affirmed on appeal.  Thus, as provided in 
section 20.1400 there is no challenge available to the 
effective date determination at this point.  The appellant 
would have been obligated to raise any error that was clear 
and unmistakable when she brought the previous appeal and 
that avenue is foreclosed at this point.  See Winsett v. 
Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003).   


ORDER

Entitlement to an effective date, prior to September 5, 1990, 
for a TDIU is denied.

Entitlement to a retroactive payment of a TDIU to September 
5, 1990 calculated at the rate in effect in March 2002 is 
denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



